Case 1:20-cv-00570-JKB Document11 Filed 10/06/20 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

ALICIA F. O’REILLY, *
Plaintiff, *
v. %

CIVIL NO. JKB-20-0570
BOARD OF CHILD CARE OF THE ,
UNITED METHODIST CHURCH, INC.,
Defendant. *
* x x * tk te te te * *
MEMORANDUM
Plaintiff Alicia F. O’Reilly brought federal and state employment discrimination claims
against the Board of Child Care of the United Methodist Church, Inc. (“BCC”), her former
employer, who terminated O’Reilly’s position as a child care provider at a group home after she
sustained a debilitating injury. (Compl., ECF No. 1.) Defendant BCC moved to dismiss
O’Reilly’s claims under the Americans with Disabilities Act (“ADA”) and the Maryland Fair
Employment Practices Act (“FEPA”). (ECF No. 4.) The motion is fully briefed, and no hearing
is required. See Local Rule 105.6 (D. Md. 2018). For the reasons set forth below, the Court
DENIES BCC’s motion to dismiss O’Reilly’s claims.
L Background!
In August 2017, O’Reilly began working for BCC as a Treatment Support Specialist in
Martinsburg, West Virginia, and in March 2018, she transitioned to the role of Child Care Worker

at a group home in Hagerstown, Maryland. (Compl. J§ 5-6.) In her latter role, O’Reilly provided

medications, meals, emotional support, transportation, and more services to children residing in a

 

1 The facts in this section are taken from the Complaint and construed in the light most favorable to Plaintiff. {barra
y. United States, 120 F.3d 472, 474 (4th Cir, 1997).
 

Case 1:20-cv-00570-JKB Document11 Filed 10/06/20 Page 2 of 9

group home. (/d. {{] 6, 8.) BCC alleges that O’Reilly’s transportation role consisted of “driv[ing]
residents/clients in agency vehicles” to appointments, including medical and social visits, “as
needed.” (Mot. Dismiss Mem. Supp. at 3, ECF No. 4-1.)

In November 2018, O’Reilly injured her patella (kneecap) in a car accident that occurred
while she was transporting a client, necessitating emergency surgery and a ten-day hospital stay.
(Compl. ff] 10-12.) O’Reilly alleges that she spent the next several months “undergoing intensive
outpatient physical therapy,” and throughout this time, she was unable to “drive, walk or work.”
(id. J 13.) In late January 2019, O’Reilly’s surgeon allegedly informed her that she would be able
to return to work and perform her job with “light duty restrictions.” (/d. { 14.) Sherry Porter, a
nurse case manager who did not work for BCC, but allegedly discussed O’Reilly’s situation with
BCC and BCC’s workers compensation provider, allegedly informed O’Reilly that she might be
able to temporarily perform “office work” in a “light duty” position at BCC’s Martinsburg
location, Ud. 9 15.) O’Reilly then allegedly took an examination and rented a room near BCC’s
Hagerstown office to prepare for her return to work. (id. J] 16-17.)

On March 1, 2019, BCC Human Resources Generalist Tonya Morse allegedly informed
O’Reilly that her employment would be terminated on March 8, 2019 if she did not provide a
“return to work letter from her doctors stating that she was ‘released for full duty.’” Ud. 418.) On
March 8, O’Reilly’s doctor allegedly declared that she could return to work, provided that she did
not “drive for more than one hour during a four-hour period,” lift heavy weights, bend, or stoop.
(id. [ 19.) O’Reilly alleges that her doctor “was optimistic that he would be able to significantly
reduce her restrictions within the following six weeks.” Cd.) O’Reilly allegedly believed that her
doctor’s restrictions would not impede her performance as a Child Care Worker, as she “rarely, if

ever, drove more than one hour in any four-hour period, and she rarely, if ever, lifted more than

 
Case 1:20-cv-00570-JKB Document11 Filed 10/06/20 Page 3 of 9

twenty pounds.” (/d. ff] 20, 31.) Alternatively, Porter allegedly told O'Reilly that she could
perform the light duty work available at BCC’s Martinsburg location “on a temporary basis until
the temporary limitations were lifted.” (/d. 921.)

On March 11, 2019, however, Morse allegedly informed O’Reilly that, based on her
doctor’s recommendations, “she needed to immediately submit her written resignation from her
position.” Ud. 922.) O'Reilly responded that she would not resign, as “she was fully able to work
with minor accommodations,” and she mentioned the light duty position that was allegedly
available in Martinsburg. (d. J] 23-24.) In her response to BCC’s motion to dismiss, O’Reilly
explains that, as an accommodation, she could have agreed to drive no “more than two hours in an
eight hour shift.” (Opp’n Mot. Dismiss at 2, ECF No. 7.) After O’Reilly asserted that she could
perform her job with minor accommodations, Morse allegedly “refused to discuss the matter,” and
BCC terminated O’Reilly’s employment later that day. (Compl. {J 25-26.)

Several days later, O’Reilly’s immediate supervisor allegedly said that no one at BCC had
consulted her about O’Reilly’s medical restrictions, the possibility of providing O’Reilly with
reasonable accommodations, or O’Reilly’s sudden termination. (/d. §{] 28-30.) O’Reilly’s
supervisor even allegedly “assured [OReilly] that they could have easily provided
accommodations for her to return to work at either the Martinsburg or Hagerstown locations.” (Ud.
7 30.) On April 7, 2019, O’Reilly allegedly heard from the supervisor of BCC’s Martinsburg
office, who “was shocked and stated that that [sic] nobody had ever notified her that Ms. O’Reilly
had been terminated.” (/d. 132.) This supervisor had allegedly believed that O’ Reilly would work
in the light duty position that was available at BCC’s Martinsburg office. (/d.)

As aresult of BCC’s termination of her employment, O’Reilly allegedly experienced “lost

wages and benefits, as well as emotional distress, including extreme embarrassment and
Case 1:20-cv-00570-JKB Document11 Filed 10/06/20 Page 4 of 9

humiliation, anxiety, crying spells, stress and tension headaches, loss of appetite, depression,
diminished self-esteem, and loss of sleep.” (Jd. J 33.)

II. Legal Standard

“In considering a motion to dismiss” pursuant to Rule 12(b)(6), the Court must “accept as
true all well-pleaded allegations and view the complaint in the light most favorable to the plaintiff.”
Venkatraman y, REI Sys., Inc., 417 F.3d 418, 420 (4th Cir. 2005). To survive a motion to dismiss,
“a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that
is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Jd. “A pleading that offers ‘labels and conclusions’ or... ‘naked
assertion[s]’ devoid of ‘further factual enhancement’” will not suffice. /d, (alteration in original)
(quoting Twombly, 550 U.S. at 555, 557).

According to Federal Rule of Civil Procedure 12(d), “[i]f, on a motion under Rule 12(b)(6)
or 12(c), matters outside the pleadings are presented to and not excluded by the court, the motion
must be treated as one for summary judgment under Rule 56.” Fed. R. Civ, Pro, 12(d). In that
event, “[aJll parties must be given a reasonable opportunity to present all the material that is
pertinent to.the motion.” Jd,

I. Analysis

In her complaint, O’Reilly states plausible claims that BCC failed to accommodate her and
unlawfully terminated her in contravention of the ADA and FEPA. BCC’s challenges to
O’Reilly’s claim involve questions of fact that the Court will not decide at the motion to dismiss

stage, before BCC has even answered O’Reilly’s complaint. BCC seeks to introduce evidence that

 
 

Case 1:20-cv-00570-JKB Document11 Filed 10/06/20 Page 5 of 9

sheds light on these factual questions (see Mot. Dismiss Exs. 1-3, ECF Nos. 4-3, 4-4, 4-5), but the
Court sees no reason to bypass standard procedures and consider BCC’s evidence at the motion to
dismiss stage. Likewise, the Court will not yet consider the evidence that O’Reilly offers in the
declaration accompanying her opposition to BCC’s motion to dismiss. (See Opp’n Mot. Dismiss
Ex. A, ECF No, 7-2.)
A. ADA Claims

To bring suit under the ADA, a plaintiff must be a “qualified individual,” which is “an
individual who, with or without reasonable accommodation, can perform the essential functions
of the employment position that such individual holds or desires.” 42 U.S.C. § 12111(8). The
ADA defines “reasonable accommodation” to include “making existing facilities used by
employees readily accessible to and usable by individuals with disabilities,” “job restructuring,
part-time or modified work schedules,” and “reassignment to a vacant position,” among other
potential accommodations. Jd. § 12111(9). When an employee informs her employer that she
seeks an accommodation for a disability—“even if the employee fails to identify a specific,

reasonable accommodation”—the employer then has a “good-faith duty ‘to engage [with his or

337

her employee] in an interactive process to identify a reasonable accommodation.”” Jacobs v.
N.C. Admin. Office of the Courts, 780 F.3d 562, 581 (4th Cir. 2015) (quoting Wilson v. Dollar
Gen. Corp., 717 F.3d 337, 346 (4th Cir. 2013)).

Federal ADA regulations define “essential functions” as “the fundamental job duties of
the employment position the individual with a disability holds or desires,” as opposed to any
“marginal functions of the position.” 29 C.F.R. § 1630.2(n)(1). A job’s “essential functions”

can be ascertained from various factors, including the “employer’s judgment as to which

functions are essential,” “[w]ritten job descriptions,” “[t]he amount of time spent on the job
 

Case 1:20-cv-00570-JKB Document11 Filed 10/06/20 Page 6 of 9

performing the function,” and “[t]he current work experience of incumbents in similar jobs.” Id.
§ 1630.2(n)}(3).

Once a plaintiff is qualified to bring suit under the ADA, in order to establish a failure-to-
accommodate claim, the plaintiff must show “{1) that she had a disability within the meaning of
the statute; (2) that her employer had notice of the disability; (3) that she could perform the
essential functions of her job with a reasonable accommodation; and (4) that her employer
declined to make such an accommodation.” Stephenson v. Pfizer, Inc., 641 F. App’x 214, 219
(4th Cir. 2016).

In order to bring a claim of disability discrimination, a plaintiff must show “(1) that she
has a disability, (2) that she is a ‘qualified individual’ for the employment in question, and (3)
that [her employer] discharged her (or took other adverse employment action) because of her
disability.” Jacobs, 780 F.3d at 572 (quoting EEOC y. Stowe—Pharr Mills, Inc., 216 F.3d 373,
377 (4th Cit. 2000)).

BCC argues that (1} O’ Reilly is not a “qualified individual” under the ADA, and (2) BCC
provided O’Reilly with a reasonable accommodation in the form of an unpaid leave of absence
for several months leading up to her termination.” (Mot. Dismiss Mem. Supp, at 8.) The Court
focuses on BCC’s arguments because O’Reilly has plausibly alleged the other elements of both
ADA claims.? BCC’s arguments, regardless of their merit, rest upon disputed factual questions

that cannot be decided by the Court at the motion to dismiss stage.

 

? Relatedly, BCC argues that “the ADA does not require BCC to provide Plaintiff with light duty” work. (Mot.
Dismiss Mem. Supp. at 8.) While the ADA does not require employers to provide specific accommodations to
disabled employees, this argument does not resolve the relevant issue of whether O’Reilly plausibly alleged that BCC
failed to engage in an interactive process to provide her with a reasonable accommodation.

3 O’Reilly’s complaint states plausible, undisputed claims that she had a disability in the form of a broken patella
(Compl. 7 39), BCC knew of this injury (id. 7 18), BCC did not provide O’Reilly with an accommodation that she
requested (id. | 25), and BCC discharged O’Reilly because of her disability and her inability to fully resume her
typical job functions (id. J] 18, 22).

 
Case 1:20-cv-00570-JKB Document11 Filed 10/06/20 Page 7 of 9

First, determining whether driving more than one hour in every four is an “essential”—as
opposed to “marginal”—function of the Child Care Worker role involves weighing various fact-
intensive factors and considering ample evidence, potentially including testimony from other
Child Care Workers employed at BCC. The U.S. Court of Appeals for the Fourth Circuit has
refused to resolve the fact-intensive question of whether driving was an essential function of an
employee’s position, after that employee was wholly unable to drive due to a permanent
disability. Stephenson, 641 F. App’x at 215, 221. “Identifying the essential functions of a job
requires a factual inquiry that is guided by several statutory and regulatory factors,” the Fourth
Circuit explained, concluding that “[t]hat factual dispute is for a jury to resolve.” /d. at 221,

Similarly, determining whether O’Reilly sought a reasonable accommodation, whether
BCC offered O’Reilly a reasonable accommodation, and whether the parties engaged in an
interactive process involve questions of fact that will be decided at a later stage. According to the
Fourth Circuit, “a reasonable accoinmodation is one that is feasible or plausible,” and ascertaining
the reasonableness of a proposed accommodation is a factual question. Reyazuddin vy. Montgomery
Cty., Md., 789 F.3d 407, 414, 416 (4th Cir. 2013). As such, it is not clear as a matter of law that
BCC provided O’Reilly with a reasonable accommodation by granting her unpaid leave before she
requested an accommodation. Additionally, O’Reilly plausibly states a claim that BCC “failed
and refused to engage in the required ‘interactive process’ with Ms. O’Reilly.” (Compl. § 41.)
Whether BCC terminated O’ Reilly without discussing any potential accommodations and whether
BCC made a good-faith effort to engage in an interactive process involve questions of fact. A
“party that obstructs or delays the interactive process is not acting in good faith,” and a “party that
fails to communicate, by way of initiation or response, may also be acting in bad faith.” Crabill

v. Charlotte Mecklenburg Bd. Of Educ., 423 F. App’x 314, 323-24 (4th Cir. 2011) (quoting Beck

 
 

Case 1:20-cv-00570-JKB Document11 Filed 10/06/20 Page 8 of 9

v, Univ. of Wis. Bd. of Regents, 75 F.3d 1130, 1135-36 (7th Cir. 1996)) (vacating a grant of
summary judgment to an employer in an ADA suit because the availability of a reasonable
accommodation was an issue for the jury). Factual questions that preclude summary judgment are
certainly not capable of resolution at the motion to dismiss stage.

Because O’Reilly plausibly alleges the required elements of her ADA claims and BCC’s
objections are factual in nature, the Court will not dismiss O’Reilly’s claims.

B. FEPA Claims

Under Maryland’s FEPA, an employer cannot “fail or refuse to hire, discharge, or
otherwise discriminate against any individual with respect to the individual’s compensation, terms,
conditions, or privileges of employment because of [ ] the individual’s . . . disability” or “fail or
refuse to make a reasonable accommodation for the known disability of an otherwise qualified
employee.” Md. Code Ann. § 20-606(1), (4).

FEPA claims are analyzed similarly—and contain analogous elements—to ADA claims.
The Maryland Court of Appeals “look[s] to federal decisions interpreting ADA provisions for
guidance in construing similar clauses in FEPA.” Peninsula Reg’l Med. Ctr. v. Adkins, 137 A.3d
211, 223-24 (Md. 2016). Bringing a FEPA failure-to-accommodate claim requires showing (1)
that an employee “was an individual with a disability; (2) that the employer had notice of... her
disability; (3) that with reasonable accommodation . . . she could perform the essential functions
of the position . . . and (4) the employer failed or refused to make such accommodations.” Townes
v, Md, Dep’t af Juvenile Servs., Civ. No. JKB-15-1093, 2015 WL 5928114, at *6 (D. Md. Oct. 8,
2015) (internal quotation marks and citation omitted), Establishing a FEPA disability
discrimination claim requires an employee to show “(1) that he or she had a disability; (2) that

notwithstanding the disability, he or she was otherwise qualified for the employment, with or
Case 1:20-cv-00570-JKB Document11 Filed 10/06/20 Page 9 of 9

without reasonable accommodation; and (3) that he or she was excluded from employment on the
basis of his or her disability.” Adkins, 137 A.2d at 237.

Notably, both parties regard the analysis under FEPA as resembling that under the ADA.
Neither party provides any discussion of the validity of O’Reilly’s FEPA claims; both O’Reilly
and BCC apparently agree that the fate of O’Reilly’s FEPA claims should hinge upon the
disposition of her ADA claims. (See Mot. Dismiss Mem. Supp. at 8.)

Because BCC does not make any FEPA-specific arguments in its motion to dismiss, both
FEPA and ADA claims involve similar analyses, and BCC’s motion to dismiss raises factual
questions, the Court will not dismiss O’Reilly’s FEPA claims.

IV. Conclusion

For the foregoing reasons, an order shall enter denying Defendant’s motion to dismiss.

DATED this & day of October, 2020.
BY THE COURT:

LOD. AIDA

James K. Bredar
Chief Judge

 
